IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-40233
                        (Summary Calendar)



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

SEFERINO LOPEZ,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                          (L-97-CR-149-4)
                       - - - - - - - - - -
                         October 30, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     We remanded this case to the district court to determine

whether the Jencks Act error was harmless in accordance with the

procedures outlined in United States v. Rivero, 532 F.2d 450, 459-

61 (5th Cir. 1976), and applied in United States v. Keller, 14 F.3d
1051 (5th Cir. 1994).    On remand, the district court determined

that the error was harmless as there was no reasonable possibility

that the absence of the grand jury testimony of Sergeant Antonio

Sanchez affected the outcome of the case or handicapped Lopez or

his counsel in their presentation.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     We have carefully reviewed Sanchez’s grand jury testimony and

his trial testimony and find no substantial inconsistency or

deviation. See, e.g., United States v. Keller, 14 F.3d 1051, 1054-

55 (5th Cir. 1994).   Accordingly, the judgment of the district

court is

AFFIRMED.




                                2